Pee. Ctjkiam,
All that can be profitably said on the question presented in this case will be found in the opinion of the learned auditor, whose report was fully approved and adopted by the learned president of the orphans’ court. On that opinion we affirm the decree of the court below.
All the parties entitled to participate in the fund for distribution wore related to the intestate in the same degree. They were all first cousins, and hence the per capita distribution according to the provisions of the act of June 80, 1885, P. L. 251, was correct.
Decree affirmed and appeal dismissed at appellants’ costs.